Citation Nr: 1741095	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-18 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel
INTRODUCTION

The Veteran had active service with the Army from June 1968 to August 1971, including service in the Republic of Vietnam from November 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO), which denied service connection for bilateral hearing loss and tinnitus.

In December 2016, the Veteran testified before the undersigned Veterans Law Judge in a Travel Board hearing.  A copy of the hearing transcript has been associated with the record.

In October 2016, the Veteran submitted a notice of disagreement contesting a September 2016 rating decision which continued a denial for service connection for macular scar, OD with reduced vision.  Typically, the filing of a notice of disagreement places a claim in appellate status and the failure to issue a statement of the case in such a circumstance renders a claim procedurally defective, necessitating a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2016); see also Manlincon v. West, 12 Vet. App. 238 (1999).  However, in this case, the RO has acknowledged the Veteran's October 2016 notice of disagreement in an October 2017 correspondence and additional action is pending.  As such, this situation is distinguishable from Manlincon where a notice of disagreement had not been recognized.  Therefore, Manlincon is not applicable and the Board declines to remand the issue of entitlement to service connection for macular scar, OD with reduced vision.  This matter is referred to the RO for continued development and the issuance of a statement of the case.

Unfortunately, the Board finds that remand is necessary for a VA examination and record development prior to rendering a decision on the claims of service connection bilateral hearing loss and tinnitus.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C.A. § 5103A (West 2014).  In a case of records held by a Federal department or agency, to include military personnel records, VA shall continue their efforts to obtain these records unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Id.; 38 C.F.R. § 3.159(c)(2) (2016).

Upon review of the Veteran's claims file, the Board notes that the Veteran's full military personnel records have not been associated with the record.  While the RO requested and obtained the Veteran's separation documents, to include his DD Form 214, no other military personal records were requested.  Within a December 2016 Travel Board hearing, the Veteran testified that his military occupational specialty (MOS) in service was a cook but that when he was stationed in Vietnam, he was assigned to work in supply and security, and was exposed to acoustic trauma in these positions.  The Veteran's DD Form 214 shows an MOS of cook and confirms his service in Vietnam from November 1968 to November 1969, however, the Board finds that a remand is necessary to obtain any outstanding military personnel records to determine if the Veteran's testimony is consistent with place and circumstances of his service in Vietnam.

Also pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2016).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312 (2007).

In an April 2013 VA examination, the VA examiner diagnosed the Veteran with sensorineural hearing loss and tinnitus, but indicated that the Veteran's hearing loss and tinnitus were not at least as likely as not related to service as the Veteran's hearing "was within normal limits with no symptoms at separation."  Although the Veteran was not specifically diagnosed with a hearing loss disability of either ear in active service or upon service separation, the Board notes that such is not required. See 38 C.F.R. § 3.303(d) (2016) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence); Hensley vs. Brown 5 Vet. App. 155, 159 (holding that service connection is not precluded for hearing loss which first met VA's definition of disability at 38 C.F.R. § 3.385 after service).  Therefore, the Board finds that the April 2013 VA examiner's rationale is inadequate for adjudication of the claim.

Further, after the April 2013 VA examination, the Veteran testified in a December 2016 Travel Board hearing, where he indicated that he was exposed to acoustic trauma while working in supply and security in Vietnam.  The Veteran also submitted a private audiologist opinion that stated the Veteran's currently diagnosed hearing conditions were most likely caused by or a result of (51 percent probability) the Veteran's military service based on his exposure to shooting artillery and incoming explosions.  See May 2017 private treatment record.  Therefore, after the aforementioned record development, a VA addendum opinion should be obtained with adequate rationale which discusses the Veteran's recent testimony and private medical evidence associated with the record.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's complete military personnel records, including any and all records showing the Veteran's military occupational specialties during the Veteran's service in the Republic of Vietnam from November 1968 to November 1969. 

All efforts to obtain records should be associated with the claims file.  If any military personnel records are missing or are otherwise unavailable, this fact should be documented and a formal finding of unavailability should be made with notice to the Veteran and his representative.

2.  Thereafter, order a VA addendum opinion to determine the etiology of currently diagnosed bilateral sensorineural hearing loss and tinnitus.  Another examination is not required; however, if the VA examiner indicates that he or she cannot respond to the Board's questions without examination of the Veteran, such should be afforded the Veteran.  The record must be provided to and reviewed by the examiner in conjunction with the examination.  

The examiner should opine whether it is at least as likely as not (i.e. a 50 percent probability or more) that currently diagnosed bilateral sensorineural hearing loss and tinnitus began in service, were caused by service, or are otherwise related to active service.  For diagnosed bilateral sensorineural hearing loss, the examiner is asked to determine whether the Veteran experienced chronic symptoms in service, with continuous symptoms since service separation.  The examiner is also asked to determine whether bilateral sensorineural hearing loss or tinnitus manifested within a year of service separation.

In rendering the above opinions, the Board directs the examiner to consider, but not limit review to, the Veteran's December 2016 Travel Board hearing testimony and any military personnel records showing the Veteran's military occupational specialties.  The examiner is also directed to comment on the May 2017 private audiologist's medical opinion which states that the Veteran's hearing conditions are most likely caused by or a result of his military service. 

3.  The AOJ must ensure that the required actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.

4.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and representative with a supplemental statement of the case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.














(CONTINUED ON NEXT PAGE)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




